         Case 16-25734          Doc 92       Filed 02/27/19 Entered 02/27/19 13:14:28                    Desc Main
                                                Document Page 1 of 1
                                IN THE UNITED STATES BANKRUPTCY COURT
                                     NORTHERN DISTRICT OF ILLINOIS
                                            EASTERN DIVISION
In re: Juan J Zenteno                                           )       Case no. 16-25734
                                                                )
                                                                        Chapter 13
                                                                )
                                               Debtor
                                                                )       Judge: Janet S. Baer
                                                                )

                             NOTICE OF MOTION AND CERTIFICATE OF SERVICE


     Juan J Zenteno                                                                  Sulaiman Law Group
     720 St. Charles Rd                                                              2500 S Highland Ave #200
     Elgin, IL 60120                                                                 Lombard,IL 60148


     Please take notice that on Friday, March 29, 2019 at 9:15 am, a representative of this office shall appear before the
     Honorable Judge Janet S. Baer at the Kane County Courthouse, 100 S 3rd Street, Courtroom 240, Geneva, IL 60134
     and present the motion set forth below. Your rights may be affected. You should read these papers carefully and
     discuss them with your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you
     may wish to consult one.)

     I certify that this office caused a copy of this notice to be delivered to the above listed debtor by depositing it in the U.S.
     Mail at 801 Warrenville Road, Lisle, IL and to the debtor's attorney electronically via the Court's CM/ECF system on
     Wednesday, February 27, 2019.
                                                                             /s/ Louise Karmia

                                                                             For: Glenn Stearns, Trustee

                        MOTION TO DISMISS FOR FAILURE TO MAKE PLAN PAYMENTS

     Now comes Glenn Stearns, Chapter 13 Trustee, and requests dismissal of the above case pursuant to Section 1307(c)
     (6), and in support thereof, states the following:

     1. The debtor filed a petition under the Bankruptcy Code on August 10, 2016.
     2. The debtor plan was confirmed on September 08, 2017.

         A Summary of the debtor plan follows:

        Monthly Payment:           $1,090.00                                Last Payment Received:       December 05, 2018

         Amount Paid:             $21,098.60                                Amount Delinquent:              $3,270.00

     WHEREFORE, the Trustee prays that this case be dismissed for material default by the debtor with respect to the
     term of a confirmed plan, pursuant to Section 1307(c)(6).


                                                                            Respectfully Submitted;
     Glenn Stearns, Chapter 13 Trustee                                      /s/ Carolyn A. Suzzi
     801 Warrenville Road, Suite 650
     Lisle, IL 60532-4350                                                   For: Glenn Stearns, Trustee
     Ph: (630) 981-3888
